Opinion issued April 30, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00850-CV
                             ———————————
                        REGINALD TAYLOR, Appellant
                                          V.
      UNIVERSITY OF TEXAS MEDICAL BRANCH AT HOSPITAL
                     GALVESTON, Appellee



                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-0105


                           MEMORANDUM OPINION
      Appellant, Reginald Taylor, has failed to timely file his appellate brief. See

TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). The Clerk of this Court’s April 4, 2019

notice warned appellant that his deadline to file his appellant’s brief had expired and

that his appeal was subject to dismissal for want of prosecution if he failed to timely
file his appellant’s brief within 10 days of the date of that notice. See TEX. R. APP.

P. 38.6(d), 38.8(a)(1), 42.3(b). Appellant failed to timely file a brief or request an

extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2